399 U.S. 219
90 S. Ct. 2222
26 L. Ed. 2d 537
ARKANSASv.TENNESSEE.
No. 33, Original.
Supreme Court of the United States
June 23, 1970
DECREE

1
This Court on February 25, 1970, 397 U.S. 88, 91, 90 S. Ct. 784, 25 L. Ed. 2d 73, 76, having entered a decree and appointed a Boundary Commissioner to survey the boundary between Arkansas and Tennessee and pursuant to that decree the said Commissioner having filed a 'Report on Commission to Survey' in which he sets forth the General Location and Specific Location of such boundary to which the parties have approved and consented,


2
It is ordered, adjudged, and decreed That such boundary shall be fixed as follows:

GENERAL LOCATION

3
The state boundary line involved herein in located between Crittenden County, Arkansas, and Shelby County, Tennessee, in an area formerly known as Cow Island Bend, and more recently called Scanlan Chute, Frog Chute, Ike Chute or Lake, and 96 Chute; and is generally within a rectangle between latitudes 35°00' and 35°03', and longitudes 90°15' and 90°19', and is more particularly described as follows:

SPECIFIC LOCATION

4
Beginning at a point, designated as Station No. 1, which      point is, § 6°34' E, at 1,359.0 feet from, Mississippi River      Commission Permanent Bench Mark 'Scanlan,' whose coordinates are, latitude 35°02' plus      1,555.76 feet, and longitude 90°15' plus 1,014.42 feet.      (Reference for PBM 'Scanlan,' see page 118 of Permanent      Marks, Volume One of Mississippi River Commission.)


5
Said above beginning point being on a line running, § 75°39'      E, 3,500.0 feet more or less from, the present Steamboat      Channel (thalweg) of the Mississippi River; thence N 75°39',      W, 645.8 feet to point; thence N 75°54' W, 2,112.0 feet to a      point; thence N 17°18' W, 920.4 feet to a point; thence N      35°25' W, 436.3 feet to a point; thence N 62°36' W, 491.3      feet to a point, designated as Station No. 2; thence § 85°53'      W, 2,161.6 feet to a point; thence § 82°00' W, 1,443.3 feet      to a point; thence N 87°38' W, 2,739.7 feet to a point;      thence § 79°35' W, 1,808.5 feet to a point; thence § 38°47'      W, 1,033.1 feet to a point; thence § 24°52' W, 811.0 feet to      a point; thence § 7°38' W, 2,085.5 feet to a point; thence §      11°29' W, 1,725.2 feet to a point, designated as Station No.      3; thence § 23°31' W, 3,098.3 feet to a point; thence § 0°51'      E, 1,370.5 feet to a point; thence § 13°15' E, 1,258.1 feet      to a point, designated as Station No. 4; thence § 38°45' W,      814.5 feet to a point; thence § 23°55' W, 864.1 feet to a      point; thence § 12°30' W, 644.4 feet to a point; thence §      6°30' W, 1,270.5 feet to a point, which point is, § 81°52' E      (Mag.), 2,736.5 feet from, United States Engineer Arkansas      Levee Bench Mark for Mile Post 170/171; thence § 17°40' E,      1,627.0 feet to a point; thence § 6°50' E, 1,485.0 feet to a      point; thence § 22°10' E, 2,500.0 feet more or less, to the      present Steamboat Channel (thalweg) of the Mississippi.


6
The above surveyed boundary line between the States of Arkansas and Tennessee in the area involved is shown by a broken line marked on the attached 1965 aerial photograph of said area, which aerial photograph is also designated Appendix A-I to this Court's decree of February 25, 1970.*



*
 Supreme Court Reporter's Note: The aerial photograph is not reproduced here, since it has been published in connection with the Court's previous decree. See 397 U.S. 91 (immediately following 92) [90 S. Ct. 784 (on page 786)].